 Case 2:20-cv-13190-SFC-APP ECF No. 5, PageID.15 Filed 01/13/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


ERICK DOKE, #495098,

                       Petitioner,

                                                       CASE NO. 2:20-CV-13190
v.                                                     HONORABLE SEAN F. COX

WILLIS CHAPMAN,

                  Respondent.
_________________________________/

                 ORDER DENYING MOTION FOR RECONSIDERATION

       Michigan prisoner Erick Doke (“Petitioner”) filed a pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 seeking release from custody due to his risk of illness and death

due to COVID-19 while incarcerated. ECF No. 1. The Court dismissed the petition without

prejudice on exhaustion grounds, denied a certificate of appealability, and denied leave to proceed

in forma pauperis on appeal. ECF No. 2. The matter is now before the Court on Petitioner’s motion

for reconsideration contending that the Court erred in doing so. ECF No. 4.

       A motion for reconsideration which presents issues already ruled upon by a district court,

either expressly or by reasonable implication, will not be granted. Hence v. Smith, 49 F. Supp. 2d

547, 550 (E.D. Mich. 1999); Czajkowski v. Tindall & Assoc., P.C., 967 F. Supp. 951, 952 (E.D.

Mich. 1997). Petitioner raises such issues in his motion. The Court properly dismissed his petition

without prejudice on exhaustion grounds for the reasons stated in its opinion. Petitioner fails to meet

his burden of showing a palpable defect by which the Court has been misled or his burden of

showing that a different disposition must result from a correction thereof, as required by Local Rule

7.1(h)(3). Reconsideration is unwarranted. Accordingly, the Court DENIES Petitioner’s motion.
 Case 2:20-cv-13190-SFC-APP ECF No. 5, PageID.16 Filed 01/13/21 Page 2 of 2




      IT IS SO ORDERED.


                                         s/Sean F. Cox
                                         SEAN F. COX
                                         UNITED STATES DISTRICT JUDGE

Dated: January 13, 2021




                                     2
